Citation Nr: 0412268	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  03-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for post traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.   


REMAND

The veteran testified that he has been receiving periodic 
treatment at the VA medical center in Montgomery, Alabama.  
However, the only medical evidence considered by the RO in 
the context of the current appeal appears to have been a VA 
examination conducted in September 2002.  The United States 
Court of Appeals for Veterans Claims (hereinafter, "Court") 
has held that fulfillment of the VA's duty to assist includes 
the procurement and consideration of any clinical data of 
which the VA has notice even when the appellant does not 
specifically request that such records be procured.  Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992).  

The veteran is, hereby, additionally advised that if he has 
any evidence that may support his claim, he should submit 
same forthwith to the RO.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
Remanded for the following development: 

1.  The RO should obtain any PTSD 
treatment records from the VA medical 
center in Montgomery, Alabama for the 
period from September 2001 to the present 
and associate them with his claims folder 
in order to give the veteran every 
consideration with respect to the present 
appeal and to ensure that the VA has met 
its duty to assist the veteran in 
developing the facts pertinent to the 
claim.  If the search for such records 
have negative results, documentation to 
that effect should be placed in the claim 
file.

2.  Thereafter, and after conducting any 
additional development deemed necessary, 
the case should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




